Samuel Legg plaint. eonta lames Flood Defend* in an action of reveiw of a case tried at the County Court held at Boston in October. 1677. where the sd Flood obtained Judgem* ag* the sd Legg for about Seven pounds in money and costs of Court from which Judgem* the sd Flood appealed to the Court of Assist3 in march. 1677/8. where hee obtained a Verdict for the addition of the Summe of about nine pounds in money including costs of Courts wch is to the plaint3 damage about Sixteen pounds in money &ca.... The Jury . . . found for the Defend* costs of Court: The plaint, appealed from this Judgem* unto the next Court of Assistants and put in security for prosecution thereof to Effect.
[ The review of an action to recover seamen’s wages which had already been decided in favor of Flood at the October session, 1677 (see above, p. 858), and the judgment sustained (with augmented damages and costs) by the Court of Assistants (Records, i. 110).
S. F. 1789.5
Nath11 Williams Sworn Saith that sometime after the case between lames Flood and mr Sam11 Legg was heard and determined in the Court of Assistants wherein an addition of about Seven or eight pounds was given by the Iury unto the sd Flood, this Deponent discourseing with some of the Iury how they came to finde so much ag* Legg Answer by some of the Jury was made that they had Spent a great deale of time about that Action, yet at first had brought it within a Shill or thereabouts to the County Courts Judgem* but some of the Iury living in the Country stood out ag* it so they found an addition as aforesd woh was to the admiration of the Deponent who was then sd Leggs Attourny and farther Saith not.
Sworn in Court pr° Aug0 1679.
attests J. Addington Cler.
Legg’s Reasons of Appeal (S. F. 1789.3) rehearse tbe points made in his appeal from the earlier judgment (above, p. 859), and add a new one:
3dly: Becauss the defend* hath Bin allowed term Daies pay when wee lay att the Castle imbargoed By the Athoryty of: this place and nothing Better known then y* dureing restraint of princes & powers Ships and men are outt of pay and y* Jmbargoe was made By the Councle for the prevention of the distemper of the *1055Smal pox Some persons haueing had itt in our Shipp coming from London Thes Things Being Duely Considered the plentiffe: Concernes y* itt will Evidenly appear To the Hond Court & Jurry y* thare is one months pay To be Repaid to the Appellant By the defend*: wich is proued; Flood: promising to allow vppon the Shipps goeing for London wich is three pound, fiue Shillings and for fiften dayes Being outt of pay att London wich is thirty two Shillings & Six pence & his halfe pay while in the Riuer of Theams wich is fower pounds one Shilling & three pence & for tenn Dayes lying at ye Castle vnder imbargoe wich is twenty one Shilling & Eight pence &: that this Court & Gentlemen of the Jury will see Just causs to giue Judgm* for the forementioned Summes & So Reverss the former Judgm* & Releiue the Appellant who hath Ben verry much wronged & abussed By the defendant yor Humble Sarvant
Sam11 Legg
These Reasons were recd 28° aug° 1679.
Jsa Addington Cler
The Court of Assistants (Records, i. 142) reversed the judgment and found 31 9s 9d damage and costs for Legg.]